EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT BETWEEN PETROHUNTER ENERGY CORPORATION AND SWEETPEA PETROLEUM PTY LTD. AND FALCON OIL & GAS LTD. AND FALCON OIL & GAS AUSTRALIA PTY LTD. DATED AUGUST 22, 2008 PURCHASE AND SALE AGREEMENT B E T W E E N: PETROHUNTER ENERGY CORPORATION - and - SWEETPEA PETROLEUM PTY LTD. - and - FALCON OIL & GAS LTD. - and - FALCON OIL & GAS AUSTRALIA PTY LTD TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION AND GENERAL 1 1.1 Defined Terms 1 1.2 General 6 1.3 Governing Law 6 ARTICLE 2 PURCHASE AND SALE 6 2.1 Transaction 6 2.2 Satisfaction of the Purchase Price 6 2.3 Convertible Securities 7 2.4 Adjustments 7 2.5 Earnest Money Security 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 9 3.1 Representations and Warranties by Sellers 9 3.2 Representations and Warranties of Falcon 13 3.3 Representations and Warranties of Purchaser 14 ARTICLE 4 WARRANTY CLAIMS 15 4.1 Survival of Warranties 15 4.2 Limitations on Warranty Claims 15 ARTICLE 5 CLOSING 16 5.1 Closing or Termination 16 5.2 Conditions for the Benefit of Falcon and Purchaser 16 5.3 Conditions for Benefit of Sellers 16 5.4 Sellers’ Deliveries on Closing 17 5.5 Falcon Deliveries on Closing 19 5.6 Purchaser Deliveries on Closing 20 5.7 Approvals 21 ARTICLE 6 RESOLUTION OF DISPUTES 21 6.1 Arbitration – If Not Principally Related to Convertible Securities Issues 21 6.2 Arbitration – If Principally Related to Convertible Securities Issues 22 6.3 Arbitration—Mixed Issues 24 ARTICLE 7 GENERAL 24 7.1 Taxes and Fees 24 7.2 Complete Closings 24 7.3 Status of the Agreement 24 7.4 Tender 24 7.5 Specific Performance and other Remedies 24 7.6 Obligations as Covenants 25 7.7 Amendment of Agreement 25 TABLE OF CONTENTS (continued) Page 7.8 Further Assurances 25 7.9 Waiver 25 7.10 Time 25 7.11 Entire Agreement 25 7.12 Severability 26 7.13 Counterparts and Facsimile 26 7.14 Notices 26 7.15 Confidentiality 27 7.16 Successors and Assigns 27 7.17 Enurement 28 7.18 Language 28 SCHEDULE “A” THE PERMITS SCHEDULE “B” THE WELL SCHEDULE “C” MATERIAL AGREEMENTS SCHEDULE “D” PART 1 PERMIT TRANSFER INSTRUMENT SCHEDULE “D” PART 2 ASSIGNMENT AND BILL OF SALE SCHEDULE “E” ESCROW AGREEMENT SCHEDULE “F” INITIAL BUCKSKIN MESA ESCROW AGREEMENT SCHEDULE “G” BEETALOO JOINT OPERATING AGREEMENT SCHEDULE “H” MORTGAGE SCHEDULE “I” DISCLOSURE SCHEDULE -ii- PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into August 22, 2008, by and between PetroHunter Energy Corporation (“PetroHunter Energy”),
